PER CURIAM.
Theodore Strachan appeals his conviction for trafficking in cocaine. He argues that the trial court should have granted his motion to suppress the cocaine and its wrappings. The defendant had left the cocaine outside his apartment, in an open area in which he had no expectation of privacy. The officer observed it, seized it, and properly obtained a search warrant for the apartment. The motion to suppress was correctly denied. See, e.g., State v. Nittolo, 317 So.2d 748, 749-50 (Fla.), cert. denied sub nom. Hover v. Florida, 423 U.S. 1036, 96 S.Ct. 572, 46 L.Ed.2d 411 (1975); State v. Oliver, 368 So.2d 1331, 1335 (Fla. 3d DCA 1979), cert. dismissed, 383 So.2d 1200 (Fla.1980).
Affirmed.